III113th CONGRESS2d SessionS. RES. 333IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Toomey (for himself, Mr. Blumenthal, Mr. Schumer, Mr. Kirk, Mr. Cardin, Mr. Rubio, Mr. Roberts, Mr. Kaine, Mrs. Boxer, Mr. Menendez, Mr. Moran, Mr. Inhofe, Mr. Coats, Mr. Casey, Mr. Wicker, Mr. Hatch, Mr. Markey, Mr. Murphy, Mr. Risch, Mr. Boozman, Mr. Blunt, Mr. Coons, Mr. Coburn, Mr. Nelson, Mr. Grassley, Mr. Cochran, Mrs. Murray, Mr. Johanns, Mr. Cruz, and Ms. Collins) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 4, 2014Reported by Mr. Menendez,  without amendmentFebruary 6, 2014Considered and agreed toRESOLUTIONStrongly recommending that the United States renegotiate the return of the Iraqi Jewish Archive to Iraq.Whereas, before the mid-20th century, Baghdad had been a center of Jewish life, culture, and scholarship, dating back to 721 B.C.;Whereas,  as recently as 1940, Jews made up 25 percent of Baghdad’s population;Whereas, in the 1930s and 1940s, under the leadership of Rasheed Ali, anti-Jewish discrimination increased drastically, including the June 1–2, 1941, Farhud pogrom, in which nearly 180 Jews were killed;Whereas, in 1948, Zionism was added to the Iraqi criminal code as punishable by death;Whereas, throughout 1950–1953, Jews were allowed to leave Iraq under the condition that they renounce their citizenship;Whereas, as result of past persecution, few Jews remain in Iraq today, and many left their possessions and treasured artifacts behind;Whereas the Ba’ath regime confiscated these artifacts, later dubbed the Iraqi Jewish Archive, from synagogues and communal organizations;Whereas, on May 6, 2003, members of the United States Armed Forces discovered the Iraqi Jewish Archive, which included 2,700 books and tens of thousands of documents, in the heavily damaged and flooded basement of the Mukhabarat (secret police) headquarters;Whereas, under great urgency and before adequate time could be dedicated to researching the history of the Iraqi Jewish Archive, an agreement was signed between the National Archives and Records Administration and the Coalition Provisional Authority on August 20, 2003, stating that the Iraqi Jewish Archive would be sent to the United States for restoration and then would be sent back to Iraq after completion;Whereas, the Iraqi Jewish community is the constituency of the Archive and is now represented by the diaspora outside Iraq;Whereas, the current Government of Iraq has publicly acknowledged the importance of the Archive and demonstrated a shared respect for the wishes of the Iraqi Jewish diaspora by attending the December 2013 burial of several Torah fragments from the Archive in New York;Whereas United States taxpayers have invested $3,000,000 to restore the Iraqi Jewish Archive, and the National Archives and Records Administration has worked diligently to preserve the artifacts;Whereas the National Archives and Records Administration is displaying the Iraqi Jewish Archive in Washington, DC, from October 11, 2013, to January 5, 2014, and in New York City from February 4, 2014, to May 18, 2014; andWhereas the Iraqi Embassy to the United States has said that the Iraqi Jewish community, like other communities in Iraq, played a key role in building the country, shared in its prosperity, and also suffered exile and forced departure because of tyranny: Now, therefore, be itThat the Senate—(1)strongly urges the Department of State to renegotiate with the Government of Iraq the provisions of the original agreement that was signed  between the National Archives and Records Administration and the Coalition Provisional Authority in order to ensure that the Iraqi Jewish Archive be kept in a place where its long-term preservation and care can be guaranteed;(2)recognizes that the Iraqi Jewish Archive should be housed in a location that is accessible to scholars and to Iraqi Jews and their descendants who have a personal interest in it;(3)recognizes that the agreement between the  National Archives and Records Administration and the Coalition Provisional Authority was signed before knowing the complete history of the Iraqi Jewish Archive;(4)reaffirms the United States commitment to cultural property under international law; and(5)reaffirms the United States commitment to ensuring justice for victims of ethnic and religious persecution.